COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                         ORDER

Appellate case name:        Alfred Rodriguez, Jr. v. The State of Texas

Appellate case number:      01-14-00394-CR

Trial court case number:    1931465

Trial court:                County Criminal Court at Law No. 9 of Harris County

        This case was abated and remanded to the trial court based on counsel Andrew D.
Martin’s “motion to withdraw as attorney of record.” In the abatement order, we directed
the trial court to determine appellant’s representation on appeal. On July 23, 2014, the
trial court clerk filed a supplemental clerk’s record in this Court, containing the trial
court’s order appointing Mark Kratovil of the Harris County Public Defender’s Office to
represent appellant. Accordingly, we REINSTATE this case on the Court’s active
docket.
      The Clerk of this Court is directed to enter Mark Kratovil as the attorney of record
on behalf of appellant.
       It is so ORDERED.


Judge’s signature: /s/ Sherry Radack
                     Acting individually     Acting for the Court

Date: August 21, 2014